Sognier, Judge.
Counsel for appellant filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), on May 16,1980. On June 2,1980 we granted that motion. Since that time appellant has filed no enumeration of errors or brief and did not appear, either pro se or by counsel, when the case was called for oral argument on July 7,1980. Under the circumstances, we would be warranted in dismissing the appeal for lack of prosecution. Stroud v. State, 137 Ga. App. 604 (224 SE2d 525) (1976). However, to make certain the rights of appellant are protected we have examined thoroughly the record and transcript and find the evidence submitted to the jury is more than sufficient to support the findings of guilty of voluntary manslaughter beyond a reasonable doubt. The charge of the court was full and correct, and “we find no error, procedural or substantive, sufficient to cause prejudice to any of the appellant’s substantial rights nor giving rise to the need for a new trial.” Turner v. State, 152 Ga. App. 35, 36 (262 SE2d 226) (1979).

Judgment affirmed.


Deen, C. J., and Birdsong, J, concur.